Title: To George Washington from Thomas Jefferson, 28 December 1790
From: Jefferson, Thomas
To: Washington, George



[28 Dec. 1790]

The Secretary of State, having had under Consideration the Situation of the Citizens of the United States in Captivity at Algiers, makes the following Report thereupon to the President of the United States.
When the House of Representatives, at their late Session, were pleased to refer to the Secretary of State, the Petition of our Citizens in Captivity at Algiers, there still existed some Expectation that certain Measures, which had been employed to effect their Redemption, the Success of which depended on their Secrecy, might prove effectual. Information received during the Recess of Congress, has so far weakened those Expectations as to make it now a Duty to lay before the President of the United States, a full Statement of what has been attempted for the Relief of these our suffering Citizens, as well before, as since he came

into Office, that he may be enabled to decide what further is to be done.
On the 25th of July 1785, the Schooner Maria, Captain Stevens, belonging to a Mr Foster of Boston, was taken off Cape St Vincents, by an Algerine Corsair: and five Days afterwards, the Ship Dauphin, Captain Obrian, belonging to Messieurs Irwins, of Philadelphia, was taken by another Algerine, about 50 Leagues Westward of Lisbon. These Vessels, with their Cargoes and Crews, twenty one Persons in Number, were carried into Algiers.
Congress had, some Time before, commissioned Ministers Plenipotentiary for entering into Treaties of Amity and Commerce with the Barbary Powers, and to send to them proper Agents for preparing such Treaties. An Agent was accordingly appointed for Algiers, and his Instructions prepared, when the Ministers Plenipotentiary received Information of these Captures. Though the Ransom of Captives was not among the Objects expressed in their Commissions, because at their Dates the Case did not exist, yet they thought it their Duty to undertake that Ransom, fearing that the Captives might be sold and dispersed through the interior and distant Countries of Africa, if the previous Orders of Congress should be waited for. They, therefore, added a supplementary Instruction, to the Agent, to negociate their Ransom. But while acting thus without Authority, they thought themselves bound to offer a Price so moderate as not to be disapproved. They, therefore, restrained him to Two hundred Dollars a Man; which was something less than had been just before paid for about Three hundred French Captives, by the Mathurins, a religious Order of France, instituted in ancient Times for the Redemption of Christian Captives from the infidel Powers. On the Arrival of the Agent at Algiers, the Dey demanded Fifty nine thousand four hundred and ninety six Dollars for the Twenty one Captives, and could not be brought to abate but little from that Demand. The Agent, therefore, returned in 1786, without having effected either Peace or Ransom.
In the Beginning of the next Year, 1787, the Minister Plenipotentiary of the United States, at Paris, procured an Interview with the General of the religious Order of Mathurins, before mentioned, to engage him to lend his Agency, at the Expence of

the United States, for the Redemption of their captive Citizens. He proffered, at once, all the Services he could render, with the Liberality and the Zeal, which distinguish his Character. He observed that he had Agents on the Spot, constantly employed in seeking out, and redeeming the Captives of their own Country; that these should act for us, as for themselves; that Nothing could be accepted for their Agency; and that he would only expect that the Price of Redemption should be ready on our Part, so as to cover the Engagement into which he should enter. He added, that, by the Time all Expences were paid, their last Redemption had amounted to near Two thousand five hundred Livres a Man, and that he could by no Means flatter us that they could redeem our Captives as cheap as their own: The Pirates would take advantage of it’s being out of their ordinary Line. Still he was in hopes they would not be much higher.
The Proposition was submitted to Congress, that is to say, in February 1787, and on the 19th of September, in the same Year, their Minister Plenipotentiary, at Paris, received their Orders to embrace the Offers of the Mathurins. This he immediately notified to the General, observing, however, that he did not desire him to enter into any Engagements till a sufficient Sum to cover them should be actually deposited in Paris. The General wished that the whole might be kept rigorously secret, as, should the Barbarians suspect him to be acting for the United States, they would demand such Sums as he could never agree to give, even with our Consent, because it would injure his future Purchases from them. He said he had Information from his Agent at Algiers, that our Captives received so liberal a daily Allowance as to evince that it came from a public Source. He recommended that this should be discontinued; engaging that he would have an Allowance administered to them, much short, indeed, of what they had hitherto received, but such as was given to his own Countrymen, quite Sufficient for physical Necessaries, and more likely to prepare the Opinion, that, as they were subsisted by his Charity, they were to be redeemed by it also. These Ideas, suggested to him by the Danger of raising his Market, were approved by the Minister Plenipotentiary, because, this being the first Instance of a Redemption by the United States, it would form a Precedent; because, a high Price given by us, might induce these Pirates to abandon all other Nations, in pursuit of

Americans, whereas the Contrary would take place, could our Price of Redemption be fixed at the lowest Point.
To destroy, therefore, every Expectation of a Redemption by the United States, the Bills of the Spanish Consul at Algiers, who had made the Kind advances, before spoken of, for the Sustenance of our Captives, were not answered. On the contrary, a Hint was given that these advances had better be discontinued, as it was not known that they would be reimbursed. It was necessary even to go further, and to suffer the captives themselves and their Friends to believe, for a while that no Attention was paid to them, no Notice taken of their Letters. They are still under this Impression. It would have been unsafe to trust them with a Secret, the Disclosure of which might forever prevent their Redemption, by raising the Demands of the Captors to Sums, which a due Regard for our Seamen, still in Freedom, would forbid us to give. This was the most trying of all Circumstances, and drew from them the most afflicting Reproaches.
It was a Twelvemonth afterwards before the Money could be deposited in Paris, and the Negociation be actually put into Train. In the meantime the General had received Information from Algiers of a very considerable change of Prices there. Within the last two or three Years the Spaniards, the Neapolitans, and the Russians had redeemed at exorbitant Sums. Slaves were become scarce, and would hardly be sold at any Price. Still he entered on the Business with an Assurance of doing the Best in his power, and he was authorized to offer as far as Three thousand Livres, or Five hundred and fifty five Dollars a Man. He wrote immediately to consult a confidential Agent at Marseilles, on the best Mode of carrying this Business into Effect; from whom he received the Answer No. 2. hereto annexed.
Nothing further was known of his Progress or Prospects when the House of Representatives were pleased, at their last Session, to refer the Petition of our captives at Algiers, to the Secretary of State. The preceding Narrative shews that no Report could have then been made without risking the Object, of which some Hopes were still entertained. Later Advices, however, from the Chargé des Affaires of the United States, at Paris, inform us, that these Measures, though not yet desperate, are not to be counted on. Besides the Exorbitance of Price, before feared, the late Transfer of the Lands and Revenues of the Clergy, in France, to

the Public, by withdrawing the Means, seems to have suspended the Proceedings of the Mathurins in the Purposes of their Institution.
It is Time, therefore, to look about for something more promising, without relinquishing, in the meanwhile, the Chance of Success through them. Endeavours to collect Information, which have been continued a considerable Time, as to the Ransoms which would probably be demanded from us, and those actually paid by other Nations, enable the Secretary of State to lay before the President the following short View, collected from original Papers now in his Possession, or from Information delivered to him personally.
Passing over the Ransoms of the Mathurins, which are kept far below the common Level, by special Circumstances;
In 1786, the Dey of Algiers demanded from our Agent 59,496 Dollars for 21 Captives, which was 2,833 Dollars a Man. The agent flattered himself they could be ransomed for 1200 Dollars a piece. His Secretary informed us, at the same Time, that Spain had paid 1600 Dollars.
In 1787, the Russians redeemed at 1546 Dollars a Man.
In 1788, a well informed Inhabitant of Algiers, assured the Minister Plenipotentiary of the United States at Paris, that no Nation had redeemed, since the Spanish Treaty, at less than from 250 to 300 Pounds sterling, the medium of which is 1237 Dollars. Captain Obrian, at the same Date, thinks we must pay 1800 Dollars, and mentions a Savoy captain, just redeemed at 4074 Dollars.
In 1789, Mr Logie, the English Consul at Algiers, informed a Person who wished to ransom one of our common Sailors, that he would cost from 450 to 500 Pounds Sterling, the Mean of which is 2137 Dollars. In December of the same Year, Captain Obrian thinks our Men will now cost 2920 Dollars each, though a Jew Merchant believes he could get them for 2264 Dollars.
In 1790, July 9th a Mr Simpson, of Gibraltar, who at some particular Request, had taken Pains to find for what Sum our Captives could be redeemed, finds that the Fourteen will cost 34,792 28/38 Dollars, which is 2485 Dollars a Man. At the same Date, one of them, a Scotch Boy, a common Mariner, was actually redeemed at 8,000 Livres, equal to 1481 Dollars, which is within 19 Dollars of the Price Simpson states for common Men:

and the Chargé des Affaires of the United States at Paris is informed that the Whole may be redeemed at that Rate, adding Fifty per Cent on the Captains, which would bring it to 1571 Dollars a Man.
It is found then that the Prices are 1200. 1237. 1481. 1546. 1571. 1600. 1800. 2137. 2264. 2485. 2833 and 2920 Dollars a Man, not noticing that of 4074 Dollars, because it was for a Captain.
In 1786, there were 2200 Captives in Algiers, which in 1789 had been reduced by Death or Ransom to 655. Of ours six have died, and one has been ransomed by his Friends.
From these Facts and Opinions some Conjecture may be formed of the Terms on which the Liberty of our Citizens may be obtained.
But should it be thought better to repress Force by Force, another Expedient, for their Liberation, may, perhaps, offer. Captures made on the Enemy, may, perhaps, put us into Possession of some of their Mariners, and Exchange be substituted for Ransom. It is not, indeed, a fixed Usage with them to exchange Prisoners. It is rather their Custom to refuse it. However, such Exchanges are sometimes effected, by allowing them more or less of Advantage. They have sometimes accepted of two Moors for a Christian, at others, they have refused five or six for one. Perhaps Turkish captives may be Objects of greater Partiality with them, as their Government is entirely in the Hands of Turks, who are treated, in every Instance, as a superior Order of Beings. Exchange too, will be more practicable in our Case, as our Captives have not been sold to private Individuals, but are retained in the hands of the ⟨Government⟩.
The Liberation of our Citizens has an intimate Connection with the Liberation of our Commerce in the Mediterranean, now under the Consideration of Congress. The Distresses of both proceed from the same Cause, and the Measures which shall be adopted for the Relief of the one, may, very probably, involve the Relief of the other.

Th: JeffersonSecretary of state

